USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 1 of 8


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      NO. 2:15-CR-172
                                          )
MELINDA MILTON,                           )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       This matter is before me on Melinda Milton’s motion for a reduction of sentence

or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the COVID-19

pandemic. [DE 2752.] Milton is a 40 year old female currently incarcerated at FCI

Waseca in Waseca, Minnesota, who is not scheduled to be released until 2030. Milton

has not claimed any underlying health conditions, but argues her sentence should be

reduced because she has been rehabilitated and has successfully taken classes, plus she

believes there is COVID-19 in four out of the five units in her institution. In accordance

with my order dated September 23, 2020, the Federal Defender’s Office reviewed this

case, but determined it could not assist Milton. [DE 2755.] So I decided to rule on the

motion pro se. The Government filed a memorandum in opposition on October 13,

2020, as well as sealed medical records. [DE 2776.] To date, Milton has not filed a reply.

       I’ll begin with the procedural background of the case, like usual. On April 20,

2018, I sentenced Milton to 204 months imprisonment after she pled guilty to one count

of sex trafficking a minor and one count of sex trafficking by fraud and coercion, in
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 2 of 8


violation of 18 U.S.C. § 1591(a)(1), (b)(1) and (b)(2). [DE 172, 1498.] In her amended plea

agreement, Milton admitted to running a prostitution enterprise with more than five

women, including sex trafficking three minor females between the ages of 15 and 16

years old. [DE 171 at ¶ 8.] According to the final presentence report, the day after

Milton pled guilty, she instructed a friend to “blast” (or publish on social media) the

names of the three minor sex trafficking victims as retribution for them cooperating

with law enforcement against her, referring to those minor victims as “whores.” [DE

231, PSR ¶ 34.] Milton’s offense level was the maximum of 43. I imposed a below-

Guidelines sentence of 204 months. Currently, Milton has served approximately 58

months (less than a third of her full sentence) and her projected release date is April

2030. [DE 2777 at 2-3.]

       In her pro se motion, Milton requests compassionate release, arguing she has

“demonstrated rehabilitation” and is no longer a threat to the community. [DE 2752 at

1.] She claims she has not received any incidents in prison since October 2018 and has

completed certain self-improvement classes. [Id. at 2.]

       This request is for compassionate release under the First Step Act. Milton bears

the burden of showing he is entitled to compassionate release. See United States v.

Greenhut, No. 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31. 2020).

Compassionate release is “an extraordinary and rare event.” United States v. Mangarella,

3:06-cr-151-FDW-DCK-3, 2020 WL 1291835, at *2-3 (W.D.N.C. Mar. 16, 2020).

       Before addressing the merits, I must first look at the exhaustion requirement.


                                             2
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 3 of 8


The First Step Act provides that I can consider a motion directly from the defendant

after she “has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). Milton does not mention the exhaustion requirement in her

motion. According to an e-mail from BOP legal counsel, as of October 9, 2020, Milton

had not submitted a request for reduction in sentence. [DE 2777 at 10.] Therefore,

Milton has not satisfied the administrative exhaustion requirement. But even if she had,

I would still deny Milton’s request on the merits, as explained below.

        The First Step Act provides that the Court may reduce the term of imprisonment

after considering the factors set forth in section 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction” and that such a reduction “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i). In other words, the compassionate release statute directs me to

make three considerations: (1) whether a reduction is consistent with the factors listed

in section 3553(a); (2) whether extraordinary and compelling reasons warrant a sentence

reduction; and (3) whether a reduction would be consistent with the Sentencing

Commission’s policy statements. All three considerations weigh against release in this

case.

        The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the


                                              3
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 4 of 8


defendant; the need for the sentence to reflect the seriousness of the offense, afford

adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. § 3553(a). Milton’s crimes – sex trafficking of

minors and sex trafficking an adult by coercion and fraud, are serious and depraved.

Milton profited financially by selling the services of teenage girls, as well as exploiting

another woman’s drug addiction and threatening physical harm to coerce the woman to

perform sex acts. This type of manipulation is degrading and could cause long-term

harm to her victims. At this stage of her sentence, Milton still has more than 9 years left

in prison. It would be a disservice to her victims, especially the minor girls that she

took advantage of, to grant her release. The Section 3553(a) factors of punishment,

deterrence, and promotion or respect for the law do not warrant release in this case.

See, e.g., United States v. Picazzo, No. 2:18-CR-122-PPS, 2020 WL 5757984, at *2 (N.D. Ind.

Sept. 28, 2020) (denying request for compassionate release in part due to the serious and

dangerous nature of defendant’s offense); United States v. Cochran, No. 2:06 CR 114, 2020

WL 2092836, at *5 (N.D. Ind. May 1, 2020) (denying motion for compassionate release

because “[r]equiring defendant to serve the remainder of his sentence would promote

respect for the law and provide just punishment for defendant’s offense.”).

       In turning to whether there are “extraordinary and compelling reasons [that]

warrant such a reduction” and “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission” 18 U.S.C. § 3582(c)(1)(A), I


                                             4
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 5 of 8


note that the pertinent policy statement is set forth in the United States Sentencing

Guidelines (USSG) § 1B1.13. This would allow me to reduce Milton’s sentence if I

determined extraordinary and compelling reasons warrant the reduction, Milton is not

a danger to the safety of any person or the community, and the reduction is consistent

with the policy statement. USSG § 1B1.13. The Sentencing Commission also provided

specific examples of what constitutes an extraordinary and compelling circumstance,

which include: the defendant is suffering from a terminal illness; the defendant is

suffering from a serious physical or medical condition; the death or incapacitation of the

caregiver of the defendant’s minor child or minor children or upon the incapacitation of

the defendant’s spouse/registered partner when the defendant would be the only

caregiver for that spouse/registered partner; or other reasons as determined by the

Director of the BOP. USSG § 1B1.13 cmt. n. 1.

       There are no compelling reasons for release in this case. Milton does not suffer

from any serious physical, cognitive, functional, or mental impairment that would

substantially diminish her ability to provide self-care within the prison. Even

considering the risk of COVID-19, Milton still has not produced compelling reasons for

release. She is relatively young (40 years old) and seemingly has no underlying health

conditions that would heighten any risk of COVID-19 complications. During a

screening encounter for COVID-19 at the prison, there were no known risk factors (for

example, no history of cardiac, liver or kidney disease, diabetes, obesity, or asthma)

noted in Milton’s chart. [DE 2776-1.] Milton indicates she is generally afraid of the


                                             5
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 6 of 8


virus. But a generalized fear of contracting the virus is insufficient for release. Indeed,

“[g]eneral concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13.” United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D.

Cal. Mar. 25, 2020); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the

mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the

virus’s spread.”).

       As the government sets out in its response, the BOP authorities have undertaken

extraordinary measures and efforts to keep inmates and staff alike safe and healthy. [DE

2777 at 4-8.] As of the date of the government’s response, FCI Waseca had 76 confirmed

active cases of COVID-19 among inmates, and 1 among staff, with 368 inmates and 9

staff members recovered. [DE 2777 at 7.] These numbers are certainly disturbing. And

I am sympathetic to Milton’s concern that “[t]he prison can not protect me from Covid

or provide appropriate medical care if I become infected” [DE 2752 at 2], but because

Milton is young and healthy, and exhibiting no risk factors that could increase

complications with COVID-19, this is simply not a compelling reason for reduction in

her sentence. See, e.g., United States v. Ramsey, No. 15-cr-108-pp, 2020 WL 4048500, at *5

(E.D. Wis. July 20, 2020) (denying compassionate release where defendant was young


                                               6
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 7 of 8


and healthy, and recognizing if “fear of the virus was a basis for granting a sentence

reduction for compassionate release, there would no longer be inmates in any jails or

prisons.”).

       Finally, Milton’s self proclaimed “rehabilitation,” the fact that she has not

received a disciplinary infraction within the last two years, and the completion of self-

improvement courses are also inadequate bases for relief. Even an exemplary prison

record does not justify release. See United States v. Washington, No. 5:13-020-DCR, 2019

WL 6220984, at *2 (E.D. Ky. Nov. 21, 2019) (defendant’s claim that he “has an ideal

prison record and is the prototype of a successfully rehabilitated individual” does not

present an extraordinary circumstance); United States v. Wieber, No. 3:14-CR-74-TBR,

2020 WL 1492907, at *2-3 (W.D. Ky. Mar. 27, 2020) (denying relief where defendant took

classes in prison and collecting cases stating compassionate release cannot be based on

rehabilitation alone); United States v. Carr, No. 02-106(JDB), 2020 WL 4192560, at *2 (D.

D.C. July 21, 2020) (denying compassionate release notwithstanding defendant’s

completion of a “wide range of classes” and drug program). While Milton’s good

behavior and desire to better herself by taking classes is certainly commendable, and I

encourage Milton to continue such laudable actions, it is not a basis for release.

       Issues surrounding the COVID-19 pandemic are changing rapidly and new

developments are occurring almost every day. At this point, based upon all the facts

before me, I do not think that Milton’s sentence should be reduced and she should be

released for home confinement. If factual developments warrant a reconsideration,


                                             7
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2793 filed 10/26/20 page 8 of 8


Milton is free to exhaust her administrative remedies, and file a new motion under §

3582(c)(1)(A).

                                      Conclusion

       For the aforementioned reasons, Melinda Milton’s motion for a reduction of

sentence or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the

COVID-19 pandemic [DE 2752] is DENIED. Milton has not shown the factors under

section 3553(a) warrant release or that extraordinary and compelling reasons warrant

such a reduction under § 3582(c)(1)(A).

SO ORDERED.

ENTERED: October 26, 2020.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            8
